       Case 2:11-cr-00235-NJB-SS Document 922 Filed 07/14/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                            CRIMINAL ACTION

VERSUS                                                              NO. 11-235

BRYAN WASHINGTON                                                    SECTION: “G”


                                   ORDER AND REASONS

       Pending before the Court are Defendant Bryan Washington’s (“Washington”) “Motion for

Modification or Reduction of Sentence of Mandatory Minimum and Applicable Enhancements

under 18 U.S.C. § 3582(c)(1)(B) Pursuant to the Ex Post Facto Retroactive Provisions of the First

Step Act of 2018”1 and “Motion for Appointment of Counsel”2 Having considered the motions,

the memoranda in support, the notice from the First Step Act Screening Committee, the record,

and the applicable law, the Court denies both motions.

                                         I. Background

       On December 9, 2011, Washington was charged in a 17-count superseding indictment with

13 counts of drug-related offenses.3 On April 8, 2013, the day Washington was set to go to trial,

he pleaded guilty to two of the 13 counts in the superseding indictment: Count 1, conspiracy to

distribute more than 280 grams of cocaine base or 500 grams of cocaine hydrochloride, and Count

8, possession of a firearm in furtherance of a drug trafficking crime.4 On July 11, 2013, the Court




       1
           Rec. Doc. 914.
       2
           Rec. Doc. 913.
       3
           Rec. Doc. 110.
       4
           Rec. Doc. 411.



                                                1
       Case 2:11-cr-00235-NJB-SS Document 922 Filed 07/14/20 Page 2 of 5



sentenced Washington to 240 months imprisonment as to Count 1 and 60 months imprisonment

as to Count 8, to be served consecutively, for a total of 300 months imprisonment.5

       In December 2018, the President signed into law the First Step Act of 2018 (the “First Step

Act”).6 On July 18, 2019, Washington filed a pro se motion for reduction of sentence pursuant to

the First Step Act.7 In the motion, Washington asserts that he is entitled to a sentence reduction

under Sections 401 and 404 of the First Step Act.8 Specifically, Washington argues that Sections

401 and 404 reduced the mandatory minimum sentences applicable to his case, and should be

applied retroactively to him.9 The same day, Washington also filed a “Motion for Appointment of

Counsel.”10

       Pursuant to this Court’s January 29, 2019 General Order, the motion for reduction of

sentence was referred to the First Step Act Committee (the “Committee”) for screening. On June

23, 2020, the Court received notice that all members of the Committee agree that Washington is

not eligible for relief under Section 404 of the First Step Act.11 Specifically, the Committee notes

that Washington received the benefits afforded by the Fair Sentencing Act of 2010 (the “Fair

Sentencing Act”), as his case began on June 11, 2011, after that law’s enactment on August 3,




       5
           Rec. Doc. 477.
       6
           Pub. L. No. 115-391, 132 Stat. 5194, 5194–249 (2018).
       7
           Rec. Doc. 914.
       8
           Id. at 1, 5.
       9
           Id.
       10
            Rec. Doc. 913.
       11
            Rec. Doc. 921.



                                                        2
        Case 2:11-cr-00235-NJB-SS Document 922 Filed 07/14/20 Page 3 of 5



2010.12 Additionally, the Committee notes that Washington’s claim under Section 401 of the First

Step Act is outside the scope of the Committee’s review.13

                                              II. Law and Analysis

         “A judgment of conviction that includes a sentence of imprisonment constitutes a final

judgment and may not be modified by a district court except in limited circumstance.”14 One of

those limited circumstances authorizes a court to “modify an imposed term of imprisonment to the

extent [] expressly permitted by statute[.]”15 By its own terms, “the First Step Act grants a district

judge limited authority to consider reducing a sentence previously imposed.”16

         In the motion to reduce sentence, Washington asserts that he is entitled to a sentence

reduction under Sections 401 and 404 of the First Step Act of 2018.17 Section 401 of the First Step

Act, entitled “Reduce and Restrict Enhanced Sentencing for Prior Drug Felonies,” amended certain

mandatory minimum penalties for drug offenses and amended the types of prior offenses that can

trigger enhanced penalties for those offenses.18 However, by its own terms, Section 401 is not

retroactive. Specifically, Section 401(c) provides:




         12
              Id.
         13
              Id.
         14
           Dillon v. United States, 560 U.S. 817, 824 (2010) (quotation marks and brackets omitted) (citing 18 U.S.C.
§ 3582(b)).
         15
              18 U.S.C. § 3582(c)(1)(B).
         16
              United States v. Hegwood, 934 F.3d 414, 418 (5th Cir. 2019).
         17
              Rec. Doc. 914.
         18
              Pub. L. No. 115-391, 132 Stat. 5194, 5220 (2018).



                                                           3
        Case 2:11-cr-00235-NJB-SS Document 922 Filed 07/14/20 Page 4 of 5



        This section, and the amendments made by this section, shall apply to any offense
        that was committed before the date of enactment of this Act, if a sentence for the
        offense has not been imposed as of such date of enactment.19

        Section 401 makes it clear that it applies only to offenses committed before the First Step

Act’s December 21, 2018 enactment date “if a sentence for the offense has not been imposed” as

of that date.20 In the present case, because Washington was sentenced in July 2013––more than

five years before the First Step Act was enacted––Section 401 is inapplicable and has no effect on

his sentence.21

        Section 404(b) of the First Step Act does apply retroactively to certain defendants. Section

404(b) allows a defendant sentenced under statutory, mandatory minimum provisions that were

lowered by the Fair Sentencing Act to petition the court to reduce the sentence as if the lower

sentencing provisions were in effect at the time the offense was committed.22 A court may not

“entertain a motion” under Section 404 if either (1) the sentence was “previously imposed or

previously reduced in accordance with” Sections 2 or 3 of the Fair Sentencing Act, or (2) “a

previous motion made under this section to reduce the sentence was, after the date of enactment

of this Act, denied after a complete review of the motion on the merits.”23 The Fair Sentencing Act

was enacted on August 3, 2010. Washington was sentenced in July 2013 in accordance with the




        19
             Id. at 5221.
        20
             Id.
        21
           See Aguilar v. United States, No. 1:11-CR-1098-2, 2020 WL 2310036, at *3 (S.D. Tex. Mar. 3, 2020)
(Torteya, M.J.), report and recommendation adopted, No. 1:19-CV-00191, 2020 WL 2309593 (S.D. Tex. May 8,
2020) (Olvera, J.); United States v. Wilson, No. 13-CR-20369-02, 2019 WL 4547061, at *2 (E.D. Mich. Sept. 19,
2019) (Friedman, J.).
        22
             Pub. L. No. 115-391, 132 Stat. 5194, 5222 (2018).
        23
             Id.



                                                          4
        Case 2:11-cr-00235-NJB-SS Document 922 Filed 07/14/20 Page 5 of 5



Fair Sentencing Act. Accordingly, Washington is not eligible for a reduction of sentence under

Section 404 of the First Step Act.

        Washington also seeks the appointment of counsel.24 The Fifth Circuit has held that a

defendant does not have a statutory or constitutional right to appointed counsel in Section 3582(c)

proceedings.25 The Court denies this request given its finding that Washington is not entitled to

relief under Section 401 or 404 of the First Step Act.26 Accordingly,

        IT IS HEREBY ORDERED that Defendant Bryan Washington’s “Motion for

Modification or Reduction of Sentence of Mandatory Minimum and Applicable Enhancements

under 18 U.S.C. § 3582(c)(1)(B) Pursuant to the Ex Post Facto Retroactive Provisions of the First

Step Act of 2018”27 and “Motion for Appointment of Counsel”28 are DENIED.

        NEW ORLEANS, LOUISIANA, this 14th
                                     _____ day of July, 2020.




                                                                NANNETTE JOLIVETTE BROWN
                                                                CHIEF JUDGE
                                                                UNITED STATES DISTRICT COURT




        24
             Rec. Doc. 913.
        25
             United States v. Whitebird, 55 F.3d 1007 (5th Cir. 1995).
        26
           Washington has not shown that fundamental fairness or the interests of justice require the appointment of
counsel. See United States v. Garcia, 672 F. App’x 463, 464 (5th Cir. 2017).
        27
             Rec. Doc. 914.
        28
             Rec. Doc. 913.



                                                           5
